IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BANK OF AMERICA, N.A.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-393

AMY PERRY, DAVID BRAND
PLEAT, BURNT PINE
HOMEOWNERS
ASSOCIATION, INC., RAVEN
OAKS OWNERS
ASSOCIATION, INC.,
SANDESTIN OWNERS
ASSOCIATION, INC.,
    Appellees.


_____________________________/

Opinion filed November 3, 2015.

An appeal from the Circuit Court for Walton County.
William P. White, Jr., Judge.

Nicole Ramirez of eXL Legal, PLLC, St. Petersburg, for Appellant.

William J. Ritchie of Pleat, Perry & Ritchie, P.A., Destin, for Appellees.




PER CURIAM.

      Bank of America, N.A. (“Appellant”) appeals an order denying its motion to

file an amended complaint in a foreclosure action against Amy Perry, David Brand
Pleat, et al. (“Appellees”), and raises two issues on appeal, only one of which merits

discussion. Appellant argues that the trial court reversibly erred by denying its

motion to file an amended complaint. We agree with Appellant and find that the

trial court erred by denying the motion to file an amended complaint because the

trial court’s prior non-final order that merely granted Appellees’ motion to dismiss

the complaint did not preclude the filing of an amended complaint. See Paulino v.

BJ’s Wholesale Club, Inc., 106 So. 3d 985, 986-88 (Fla. 4th DCA 2013) (noting that

the “‘Order on Defendant’s Motion to Dismiss Plaintiff’s Complaint’” granted the

motion to dismiss, but did not state whether the dismissal was with or without

prejudice, did not grant leave to amend, and did not actually dismiss the complaint

or the action; explaining that “it is well-established that an order which merely grants

a motion to dismiss, as contrasted with an order dismissing a complaint or an action,

is not a final order”; and concluding that “the order is merely a non-final order

granting a motion to dismiss and, as such, did not serve to preclude further pursuit

of the action by the filing of an amended complaint”).

      Accordingly, we reverse the order denying Appellant’s motion to file an

amended complaint and remand with instructions to the trial court to permit the filing

of the amended complaint, including the amended certification of possession of

original promissory note.

      REVERSED and REMANDED with instructions.

                                           2
LEWIS, MAKAR, and WINOKUR, JJ., CONCUR.




                              3